Exhibit 16.1 April 10, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read Item 4.01 of Form 8-K dated April 10, 2012, of Valeant Pharmaceuticals International, Inc. and are in agreement with the statements contained therein. Yours very truly, Chartered Accountants Licensed Public Accountants PricewaterhouseCoopers LLP, Chartered Accountants 18 York Street, Toronto, Ontario, Canada M5J 0B2 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, which is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity.
